Citation Nr: 0405197	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(RO), which denied the veteran's application to reopen his 
claim for service connection for residuals of a head injury.

In light of the favorable decision below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed February 1967 RO decision denied the 
veteran's claim for service connection for residuals of a 
head injury.

3.  Evidence added to the record since the February 1967 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a head injury. 


CONCLUSION OF LAW

Evidence received since the final February 1967 RO decision 
denying the veteran's claim for service connection for 
residuals of a head injury is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law prior to this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his 
claim.  Therefore, no further development is needed at this 
stage.  The reopened claim is the subject of a remand, 
appended to this decision, for additional development, to 
include full compliance with VA's duty to notify and assist 
provisions noted above.

Factual Background 

The veteran contends that he suffers from residuals of a head 
injury sustained while on active duty.  He asserts that he 
was treated at Camp Lee, Virginia, in December 1946.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The February 1967 rating decision denied, inter alia, service 
connection for residuals of a head injury.  The rating 
decision points out that the veteran's service medical 
records were negative for a head injury and the post-service 
medical evidence showed that he incurred a head injury during 
a 1966 motor vehicle accident (MVA).  Evidence of record at 
that time included the veteran's service medical records, to 
include the report of his separation medical examination, 
which were negative for any findings related to a head injury 
or residuals of head trauma.  The veteran served on active 
duty from March 1946 to January 1947.

The report of a November 1964 VA examination report is 
negative for complaints, symptoms, findings or diagnoses of a 
head injury or residuals of head trauma.  December 1966 VA 
hospital records show that the veteran was admitted for 
evaluation of his endocrine status.  He underwent a left 
frontal craniotomy with excision of a pituitary chromophobe 
adenoma in July 1966.  The veteran reported that three days 
earlier he had hit his head during an MVA and lost 
consciousness.  On physical examination, there was a post-
craniotomy scar on the frontal area which was a well-healed 
scar.  No other relevant deformities were noted.  

Evidence submitted after the 1967 decision includes recent VA 
and private treatment records for a number of conditions 
other than residuals of a head injury.  

In addition, the veteran submitted two October 2001 lay 
statements.  A.E. stated that she knew the veteran when he 
left the Army and at that time he had head trauma.  He would 
come to her house every day and they would wrap his head in 
cold towels.  

In the second lay statement, M.R. stated that she had known 
the veteran all of her life.  He incurred head trauma while 
on active duty and she remembers that he then began to have a 
number of symptoms, including dizzy spells.  The symptoms, 
including dizziness, continued until he had surgery in 1966.  

Legal Analysis

The February 1967 RO decision denying service connection for 
residuals of a head injury is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that evidence may be considered new 
and material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
claim was filed prior to that date and these changes are not 
applicable in this case.

The Board first finds that the October 2001 lay statements 
are new within the meaning of the cited legal authority.  The 
statements, consisting of independent corroboration of the 
veteran's observable physical symptoms at separation from 
service, are not cumulative of evidence considered by the 
February 1967 RO decision and are relevant to the claim for 
service connection for residuals of a head injury.  

The Board also finds that the October 2001 lay statements are 
material because they provide a more complete picture of the 
circumstances surrounding the veteran's claimed residuals of 
a head injury, within the meaning of Hodge, supra.  The Board 
points out that the statements do not provide a nexus 
opinion, which lay persons lack the competence to do.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Rather, the 
lay statements address the veteran's observable symptoms, 
which lay persons are competent to do.  See Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  When viewed with the evidence 
already of record, they provide a more complete picture of 
the circumstances surrounding the veteran's claimed residuals 
of a head injury.  The Federal Circuit has clearly stated 
that new and material evidence does not have to be of such 
weight as to change the outcome of the prior decision.  
Hodge, supra.  The Board finds that the new evidence, 
consisting of the October 2001 lay statements, is significant 
enough that it must be considered in order to fairly decide 
the merits of the veteran's claim.  Therefore, the October 
2001 lay statements are new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board is required to reopen 
the previously denied claim of service connection for 
residuals of a head injury. 








ORDER

New and material evidence having been received since the 
final February 1967 RO decision, the veteran's claim for 
service connection for residuals of a head injury is 
reopened; the appeal is granted to this extent only.  


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for residuals of a head injury has been 
reopened, the claim must be considered de novo with 
consideration given to the additional evidence associated 
with the claims file since the February 1967 RO decision.  

The Board also notes that the VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and its implementing 
regulations.  The RO's attention is 
directed to Quartuccio, supra pertaining 
to the amended version of 38 U.S.C.A.§ 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for residuals of a head injury.  
The RO must consider all additional evidence 
associated with the claims file since the 
February 1967 rating decision, including the 
October 2001 lay statements.  If the benefit 
sought on appeal remain denied, the veteran 
should be provided with an SSOC.  An 
appropriate period of time should be allowed 
for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



